*674
By the Court.

Lyon, J.,
delivering the opinion.
The record shows ihat the habeas corpus was sued out and returnable to the Justices of the Inferior Court of Decatur county for trial, and by law they were the persons to hear and try the same, but by agreement, it was referred or transferred to the decision of Judge Allen, Judge of the Superior Court. The question did not properly come before him by operation of law or by the requirement of the law. Plis was not the tribunal appointed by law to hear and determine the question in that case, but it was returnable to, and triable by the Inferior Court. Therefore, his decision in the premises was not such a “ decision, sentence or decree ” from which a writ of error lies, under the organic law of this Court. A writ of error lies only to such judgments, decisions, sentences or decrees as are made by the Court, as a Court, and which comes before, and is tried by him in the usual course of proceeding, as provided for by law, and not upon those that, like this, are extra-judicial, and come before, and are decided by him, on the agreement or reference of the parties, no more than if the question had been referred to, or decided by any other person. Herrington vs. Herrington, 15 Ga., 361. For these reasons, the writ of error must be dismissed.